Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 1 of 18 PageID 747




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

WILLIAM C. THEODORE,

                  Plaintiff,
v.                                            Case No. 6:21-cv-809-PGB-GJK

PURECYCLE TECHNOLOGIES,
INC., MICHAEL OTWORTH, and
TASMIN ETTEFAGH,

                  Defendants.


DAVID TENNENBAUM,

                  Plaintiff,
v.                                            Case No. 6:21-cv-818-PGB-GJK

PURECYCLE TECHNOLOGIES,
INC., MICHAEL OTWORTH, MICHAEL
E. DEE, DAVID BRENNER, AND
BYRON ROTH,

                 Defendants.
_______________________________________


                                    ORDER

      This cause came on for consideration without oral argument on the

following motions:
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 2 of 18 PageID 748




        MOTION: NOTICE OF MOTION OF BILL WILEMAN AND
                ANDREW WILEMAN FOR CONSOLIDATION
                OF RELATED ACTIONS, APPOINTMENT AS
                LEAD PLAINTIFF, AND APPROVAL OF
                COUNSEL (Doc. No. 25)

        FILED:    July 12, 2021
        _______________________________________________________
        THEREON it is ORDERED that the motion is DENIED.


        MOTION: MOTION OF JAMES BOENIG FOR
                APPOINTMENT AS LEAD PLAINTIFF AND
                APPROVAL OF SELECTION OF COUNSEL;
                INCORPORATED MEMORANDUM OF LAW IN
                SUPPORT THEREOF (Doc. No. 30)

        FILED:    July 12, 2021
        _______________________________________________________
        THEREON it is ORDERED that the motion is DENIED.


        MOTION: MOTION AND SUPPORTING MEMORANDUM
                OF LAW OF ERSTE ASSET MANAGEMENT
                GMBH FOR CONSOLIDATION OF THE
                RELATED ACTIONS, APPOINTMENT AS LEAD
                PLAINTIFF, AND APPROVAL OF SELECTION
                OF COUNSEL (Doc. No. 32)

        FILED:    July 12, 2021
        _______________________________________________________
        THEREON it is ORDERED that the motion is DENIED.




                                      2
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 3 of 18 PageID 749




        MOTION: MOTION OF ROBERT CIECKO AND MARIUSZ
                CIECKO FOR CONSOLIDATION,
                APPOINTMENT AS CO-LEAD PLAINTIFFS,
                AND APPROVAL OF SELECTION OF
                COUNSEL; MEMORANDUM OF LAW IN
                SUPPORT (Doc. No. 33)

        FILED:    July 12, 2021
        _______________________________________________________
        THEREON it is ORDERED that the motion is GRANTED IN
        PART AND DENIED IN PART.


        MOTION: MOTION OF RANDALL L. RUDEEN FOR
                CONSOLIDATION OF THE ACTIONS,
                APPOINTMENT AS LEAD PLAINTIFF, AND
                APPROVAL OF SELECTION OF COUNSEL AND
                INCORPORATED MEMORANDUM OF LAW
                IN SUPPORT OF HIS MOTION (Doc. No. 35)

        FILED:    July 12, 2021
        _______________________________________________________
        THEREON it is ORDERED that the motion is DENIED.


I.    INTRODUCTION.

      This is a putative class action against Defendants alleging violations of the

federal securities laws. Doc. No. 1. Under the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4(a)(3)(A) (the “PSLRA”), the plaintiff shall publish a

notice advising members of the purported class of the action, and then no later

than sixty days after the date the notice is published, members of the purported

class may move the Court to serve as lead plaintiff. 15 U.S.C. § 78u-4(a)(3)(A)(i).

                                         3
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 4 of 18 PageID 750




The court shall appoint the lead plaintiff no later than ninety days after the date

the notice is published. Id. at § 78u-4(a)(3)(B)(i). On May 11, 2021, the notice of

this case was published. Doc. No. 68 at ¶ 4.

      On July 12, 2021, the following filed timely motions to be appointed lead

plaintiff: Bill Wileman and Andrew Wileman (the “Wilemans”), Doc. No. 25;

James Boenig, Doc. No. 30; Erste Asset Management GmbH (“Erste AM”), Doc.

No. 32; Robert Ciecko and Mariusz Ciecko (the “Ciecko Brothers”), Doc. No. 33;

and Randall L. Rudeen, Doc. No. 35. The motions were referred to the

undersigned. On July 14, 2021, Rudeen filed a notice of withdrawing his motion

to be appointed lead plaintiff. Doc. No. 41. On July 26, 2021, Boenig filed a

“notice of non-opposition with respect to the pending motions for appointment

as Lead Plaintiff, and approval of selection of counsel in the above-captioned

securities class action.” Doc. No. 62.

      Also on July 26, 2021, the Wilemans filed a notice that they are not

opposing the “bona fide” motions for appointment of lead plaintiff (the

“Wilemans’ Notice”). Doc. No. 63. In the Wilemans’ Notice, they assert that they

do “not oppose the lead plaintiff motions of bona fide movants with larger

financial interests.” Id. at 2. They then list reasons why they believe Erste AM

would not be a suitable lead plaintiff. Id. at 2-3. On July 29, 2021, the Court

                                         4
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 5 of 18 PageID 751




granted Erste AM’s motion to file a reply to address the Wilemans’ arguments

and granted leave for the Ciecko Brothers to file a sur-reply. Doc. No. 75. On July

30, 2021, Erste AM filed its reply (the “Erste AM Reply”), Doc. No. 77, and on

August 2, 2021, the Ciecko Brothers filed their sur-reply, Doc. No. 79.

II.   BACKGROUND.

      On May 11, 2021, William C. Theodore filed a complaint against

Defendants PureCycle Technologies, Inc., Michael Otworth (PureCycle’s Chief

Executive Officer and Chairman of the Board of Directors), and Tasmin Ettefagh

(PureCycle’s Chief Sustainability Officer), alleging violations of Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78j(b) and 78t(a) and Rule 10b-5, 17 C.F.R. § 240.10b-5. Doc. No. 1. The facts set

forth herein are taken from the complaint.

      PureCycle represented that it has a patent for a valuable recycling process

for plastics. Id. at ¶ 2. On March 18, 2021, shares of PureCycle began trading on

NASDAQ. Id. at ¶ 4. Theodore alleges that on May 6, 2021, analyst Hindenburg

Research published a report on PureCycle stating that PureCycle’s executives’

financial projections were based on guesses, brought PureCycle public too early,

and deceived investors. Id. at ¶ 5. The report also stated that its author could not

find peer reviewed studies in any scholarly journals reviewing PureCycle’s

                                         5
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 6 of 18 PageID 752




licensed process, that PureCycle faces significant competition for the materials it

needs, that its patent is “indirect,” “vague,” and a “regurgitation of prior art,”

that its process was dangerous, and that it was having issues at a lab scale. Id.

The closing price for PureCycle’s stock on the day the report was released fell

approximately 40% from the previous day. Id. at ¶ 6.

      Theodore asserts two claims based on these allegations: Count One—

Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated

Thereunder against all Defendants, and Count Two – Violation of § 20(a) of the

Exchange Act against Otworth and Ettefagh. Id. at 20-21. He alleges a class

consisting “of all persons and entities who purchased or otherwise acquired

PureCycle securities between November 16, 2020 and May 5, 2021, inclusive.

Excluded from the Class are Defendants, directors and officers of the Company,

as well as their families and affiliates.” Id. at ¶ 50.

      Also on May 11, 2021, David Tennenbaum filed a complaint on behalf of

himself and others similarly situated against PureCycle, Otworth, Michael E. Dee

(PureCycle’s Chief Financial Officer), David Brenner (PureCycle’s Chief

Commercial Officer), and Byron Roth (chairman and CEO of the company that

merged with PureCycle), in this Court in case number 6:21-cv-818-PGB-GJK (the

“Tennenbaum Litigation”). Case No. 6:21-cv-818-PGB-GJK, Doc. No. 1. The

                                            6
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 7 of 18 PageID 753




Tennenbaum Litigation is based on substantially the same facts and asserts the

same claims as those alleged in Theodore’s complaint. Id.; Case No. 6:21-cv-809-

PGB-GJK, Doc. No. 1. Tennenbaum’s proposed class definition is slightly

different from Theodore’s, as it includes, along with those who bought

PureCycle stock, purchasers of the stock of the company that merged with

PureCycle and the holders of that stock who were “entitled to participate in the

March 16, 2021 shareholder vote on the merger with PureCycle . . . .” Case No.

6:21-cv-818-PGB-GJK, Doc. No. 1 at ¶ 56.

        On July 14, 2021, the Court consolidated the Tennenbaum Litigation with

this case and designated this case as the lead case. 1 Doc. No. 40. The Court also

directed Plaintiffs to file a consolidated pleading by July 28, 2021, and for

Defendants to respond to the consolidated pleading within twenty-one days. Id.

at 2. On July 27, 2021, Tennenbaum filed a notice of voluntary dismissal of the

Tennenbaum litigation. Doc. No. 67. Also on July 27, 2021, the parties asked the

Court to modify the deadlines until after a lead plaintiff is appointed and to

extend the deadlines to conduct a case management conference and file a case

management report. Doc. No. 68. On July 28, 2021, the Court granted the motion

to modify the deadlines. Doc. No. 70.


1 This moots the litigants’ requests in their motions to be appointed lead plaintiff that the Tennenbaum

Litigation be consolidated with this action.
                                                   7
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 8 of 18 PageID 754




       Now ripe before the Court are the motions to be appointed lead plaintiff.

As the Wilemans, Boenig, and Rudeen filed notices indicating their lack of

opposition to others being appointed lead plaintiff or withdrew the motion, Doc.

Nos. 41, 62, 63, Erste AM and the Ciecko Brothers are the only remaining

applicants for lead plaintiff. Theodore did not file a motion to be appointed lead

plaintiff.

III.   ANALYSIS.

       The PSLRA sets forth the procedures required in class actions alleging

violations of the federal securities laws. 15 U.S.C. § 78u-4. Under 15 U.S.C. § 78u-

4(a)(3)(B)(i), the Court “shall appoint as lead plaintiff the member or members of

the purported plaintiff class that the court determines to be most capable of

adequately representing the interests of class members . . . .” The Court must

presume that the most adequate plaintiff: (1) either filed the complaint or filed a

motion in response to the notice of the lawsuit; (2) has the largest financial

interest in the relief sought by the class; and (3) otherwise satisfies Federal Rule

of Civil Procedure 23’s requirements. Id. § 78u-4(a)(3)(B)(iii). “With respect to

Rule 23 requirements, a proposed Lead Plaintiff must establish that its claims are

typical of the class, and that it would be an adequate representative.” Molema v.




                                         8
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 9 of 18 PageID 755




Bio-One Corp., No. 6:05-cv-1859-ACC-DAB, 2006 WL 1733859, at *2 (M.D. Fla.

June 20, 2006).

         “The most adequate plaintiff shall, subject to the approval of the court,

select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v).

“The decision to approve counsel selected by the Lead Plaintiff is a matter within

the Court’s discretion and is by no means automatic.” Molema, No. 6:05-cv-1859-

ACC-DAB, 2006 WL 1733859, at *2. “Approval of lead counsel necessarily

requires an independent evaluation of, among other considerations, the

effectiveness of proposed class counsel to ensure the protection of the class.”

Vincelli v. Nat’l Home Health Care Corp., 112 F. Supp. 2d 1309, 1315 (M.D. Fla.

2000).

         A.    Appointment of Lead Plaintiff

               1.    Erste AM

         Erste AM asserts that it should be appointed lead plaintiff because it “has

the largest financial interest of any movant it knows to be before the Court,

having suffered losses of approximately $1,817,000.” Doc. No. 32 at 5. In support,

Erste AM cites to the Certification and Loss Chart attached to its motion. Id. In

the Certification, Manfred Lentner and Magdalena Reischl state on behalf of

Erste AM “for account of the fund listed in Schedule A (the ‘Fund’)” that the

                                          9
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 10 of 18 PageID 756




 Fund purchased shares of PureCycle from March 23, 2021, through April 20,

 2021. 2 Doc. No. 32-1 at 5, 7. Schedule A lists the Fund as “Erste AM Fonds Nr.

 566.” Id. at 7.

        In its motion, Erste AM states that its “fund” incurred the loss, but it does

 not explain its relationship to the Fund. Id. at 12. Erste AM does not state that it

 owns or controls the Fund. The only information about Erste AM in its motion

 and memorandum supporting its motion is that it has previously been appointed

 lead plaintiff in other securities class action cases and “is a sophisticated

 institutional investor that manages assets worth EUR 71.55 billion as of May 2021

 (the equivalent of more than $84 billion).” Id. at 16; Doc. No. 64 at 13, 15. In the

 Erste AM Reply, it states that it provided significant information about itself and

 directs the reader to “its corporate website where a wealth of additional

 information about Erste AM’s organization, management, structure, and history”

 can be found. Doc. No. 77 at 2-3. None of this additional information is included

 in the Erste AM Reply.

        Attached to the Erste AM Reply is a new Schedule A apparently listing the

 same purchases of PureCycle stock, but not including “Erste AM Fonds Nr. 566,”

 as is on the Schedule A attached to the motion. Doc. No. 77-9 at 4. Instead, “Erste
 2 The Certification does not contain signatures on its face. Doc. No. 32-1 at 6. Instead, it states
 that it was electronically signed and that the electronic signatures can be inspected at a
 particular website. Id.
                                                10
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 11 of 18 PageID 757




 WWF Stock Environment” is listed. Id. Erste AM provides no explanation for this

 discrepancy. Instead, in the Erste AM Reply, Erste AM asserts that it “is the

 Austrian management company for its fund—Erste AM Fonds Nr. 566—and

 therefore has standing and is authorized to sue on its fund’s behalf as a matter of

 law.” Doc. No. 77 at 7. But that statement in the Erste AM Reply is unsupported,

 and Schedule A to the Erste AM Reply does not list Erste AM Fonds Nr. 566.

       Also in the Erste AM Reply, Erste AM states that its “fund executed (on

 July 5, 2021) a valid assignment conveying its property interest in the claims

 against the defendants in this lawsuit to Erste AM.” Id. at 8. There is no

 explanation of what Erste AM is referring to when it states its “fund,” and Erste

 AM did not file the assignments with the Court. Doc. No. 77.

       Erste AM does not state that it bought PureCycle shares. It states that its

 fund incurred a loss, but does not establish its relationship to this fund, and,

 indeed, two different funds are listed with no explanation regarding the

 discrepancy. Erste AM’s allegations regarding an assignment from the fund are

 conclusory and provide no meaningful information. Erste AM thus fails to

 demonstrate that it has any financial interest in the relief sought in this litigation.




                                           11
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 12 of 18 PageID 758




              2.     The Ciecko Brothers

       The Ciecko Brothers also request to be appointed co-lead plaintiffs. Doc.

 No. 33. As mentioned earlier, a rebuttable presumption is established as to the

 most adequate plaintiff if that applicant: (1) either filed the complaint or filed a

 motion in response to the notice of the lawsuit; (2) has the largest financial

 interest in the relief sought by the class; and (3) otherwise satisfies Federal Rule

 of Civil Procedure 23’s requirements. Id. § 78u-4(a)(3)(B)(iii). The Ciecko Brothers

 meet the first requirement, as they timely filed their motion to be appointed co-

 lead plaintiffs. Doc. No. 33.

       The Ciecko Brothers also meet the second requirement. They filed a Joint

 Declaration stating that they “purchased PureCycle securities during the Class

 Period and suffered substantial losses as a result of the violations of the federal

 securities laws alleged in this action.” Doc. No. 34-4 at 2, 3. They include a chart

 reflecting a loss of $131,095 due to their purchase of the PureCycle securities

 from March 17, 2021, through April 30, 2021. Doc. No. 34-1. This loss is the

 largest demonstrated loss before the Court. See Doc. No. 30 at 8 (Boenig asserts

 losses of $109,415); Doc. No. 35 at 8 (Rudeen asserts losses of $20,522.58); Doc.

 No. 63 (the Wilemans assert that it appears that they do not possess the largest

 financial interest in the relief sought). Considering the amount of the Ciecko

                                           12
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 13 of 18 PageID 759




 Brothers’ losses and the concessions by the other applicants for lead plaintiff, the

 Ciecko Brothers have the largest financial interest in the relief sought.

       Under 15 U.S.C. § 78u-4(a)(3)(B)(iii), the third requirement is whether the

 potential lead plaintiff satisfies Rule 23. “[T]he Rule 23 analysis focuses on

 whether the presumptive lead plaintiff’s claims and defenses are typical of the

 claims of the class and whether the presumptive lead plaintiff will fairly and

 adequately protect the interests of the class.” Cole v. Health Mgmt. Assocs., Inc.,

 No. 2:07-CV-484-MMH-SPC, 2008 WL 11334897, at *6 (M.D. Fla. May 14, 2008).

 The typicality requirement is satisfied when the presumptive lead plaintiff’s

 claims “‘arise from the same event or pattern or practice and are based on the

 same legal theory as the claims of the class.’” Id. (quoting In re Miva, Inc., Sec.

 Litig., No. 2:05-cv-201-JES-DNF, 2008 WL 681755, at *3 (M.D. Fla. Mar. 12, 2008)).

 In assessing adequacy, “the Court must consider ‘(1) whether any substantial

 conflicts of interest exist between the [presumptive lead plaintiff] and the class;

 and (2) whether the [presumptive lead plaintiff] will adequately prosecute the

 action.’” Id. (quoting Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1189

 (11th Cir. 2003)).

       The Ciecko Brothers’ claims arise from the same events and are based on

 the same legal theories as the claims of the class, as all the claims arise from

                                          13
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 14 of 18 PageID 760




 Defendants’ alleged “untrue statements of material fact and by omitting to state

 material facts necessary to make the statements made not misleading.” Doc. No.

 33 at 14. The Ciecko Brothers claim that they “were damaged upon the

 disclosures of those misrepresentations and/or omissions that drove PureCycle’s

 share price downward[,]” just as other class members were. Id. Thus, the Ciecko

 Brothers fulfill the typicality requirement.

         The Ciecko Brothers also demonstrate that they will adequately prosecute

 this action. There appear to be no conflicts of interest between them and the class.

 In their Joint Declaration, the Ciecko Brothers attest to their “commit[ment] to

 ensuring the litigation is litigated as zealously and efficiently as possible, in

 accordance with [their] duties under the PSLRA.” Doc. No. 34-4 at ¶ 6. They state

 that if they are appointed co-lead plaintiffs, then they will do the following:

 “confer[] with each other and with our counsel regarding litigation strategy and

 other    matters,   attend[]   court   proceedings,   depositions,   any   settlement

 mediations, and hearings as needed, and review[] and authoriz[e] the filing of

 important litigation documents.” Id. at ¶ 37. They devised a method to resolve

 any differences that may arise between them, stating that they will use “a

 majority vote, in which each of us possesses a number of votes equal to our




                                           14
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 15 of 18 PageID 761




 losses incurred in connection with our Class Period purchases of PureCycle

 securities, calculated in terms of U.S. dollars.” Id. at ¶ 10.

       The Ciecko Brothers timely filed a motion to be appointed co-lead

 plaintiffs in response to the notice of this litigation, demonstrated the largest

 financial interest in the relief sought, and satisfy the typicality and adequacy

 requirements of Rule 23. Therefore, they are appointed Co-Lead Plaintiffs.

         B.   Appointment of Lead Counsel

       The Ciecko Brothers ask the Court to appoint the law firm of Pomerantz

 LLP as lead counsel, and the law firm of Miller Shah, LLP, as liaison counsel.

 Doc. No. 33 at 16-17. The Ciecko Brothers state that “Pomerantz is a premier

 firm, highly experienced in the areas of securities litigation and class action

 lawsuits, which has successfully prosecuted numerous such actions on behalf of

 investors over its 80+ year history, as detailed in its firm resume.” Id. at 16. They

 attached Pomerantz’s background, experience, and list of the cases in which the

 firm acted as lead counsel in class action securities litigation, among other things.

 Doc. No. 34-5. Based on the Ciecko Brothers’ representations and lack of

 objections to Pomerantz’s appointment, Pomerantz is appointed lead counsel.

       The Ciecko Brothers also ask for “liaison counsel” to be appointed. Doc.

 No. 33 at 16-17. They fail to provide authority for appointing “liaison counsel”

                                            15
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 16 of 18 PageID 762




 under the PSLRA, however. Id. “[W]hile some courts have approved the

 selection of multiple law firms, others have refused to do so, noting the danger of

 lawyers seizing control of the litigation, contrary to Congress’s intent, the

 inherent inefficiencies of too many cooks in the kitchen, and the potential for

 undue pressure on the lead plaintiff.” Goldberger v. Faro Techs., Inc., No. 6:05-cv-

 1810-ACC-DAB, 2006 WL 8448587, at *3 (M.D. Fla. Mar. 13, 2006), report and

 recommendation adopted sub nom. In re Faro Techs. Sec. Litig., 2006 WL 1119201

 (M.D. Fla. Apr. 26, 2006); see also In re Nice Sys. Sec. Litig., 188 F.R.D. 206, 224

 (D.N.J. 1999) (denying request to appoint liaison counsel when no compelling

 reason was given). Because the Ciecko Brothers fail to demonstrate why liaison

 counsel is required, the request for appointment of Miller Shah as such is denied.

 MAZ Partners LP v. First Choice Healthcare Sols., Inc., No. 6:19-CV-619-PGB-LRH,

 2019 WL 2648550, at *4 (M.D. Fla. June 12, 2019), report and recommendation

 adopted (M.D. Fla. June 27, 2019) (denying request to appoint liaison counsel

 where lead plaintiff provided no authority or demonstrated necessity for the

 request).

 IV.   CONCLUSION.

       Accordingly, it is ORDERED as follows:




                                          16
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 17 of 18 PageID 763




       1.   The motions to be appointed lead plaintiff of the Wilemans, Doc. No.

            25; James Boenig, Doc. No. 30; Erste AM, Doc. No. 32; and Randall L.

            Rudeen, Doc. No. 35, are DENIED;

       2.   The Ciecko Brothers’ motion to be appointed co-lead plaintiffs,

            consolidate actions, and approve selection of counsel, Doc. No. 33, is

            GRANTED IN PART AND DENIED IN PART as follows:

            a. The Ciecko Brothers are appointed Co-Lead Plaintiffs;

            b. Their selection of Pomerantz LLP as Lead Counsel is approved;

               and

            c. In all other respects, the motion is DENIED.

       3.   On or before September 21, 2021, the Ciecko Brothers must file an

            amended complaint.

       4.   Within forty-five days after the amended complaint is filed,

            Defendants must file a response to the consolidated amended

            complaint.

       DONE and ORDERED in Orlando, Florida, on August 5, 2021.




                                        17
Case 6:21-cv-00809-PGB-GJK Document 80 Filed 08/05/21 Page 18 of 18 PageID 764




 Copies to:
 Counsel of Record
 Unrepresented Parties




                                      18
